Citation Nr: 0015918	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for sciatic nerve impairment.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for shell fragment wounds to the right calf and foot 
involving injury to Muscle Groups X and XI.

3.  Entitlement to a disability evaluation in excess of 40 
percent for shell fragment wound to the right buttock and 
thigh involving injury to Muscle Groups XVII and XIII.  


REPRESENTATION

Appellant represented by:	Alan D. Block, Attorney at Law




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to March 
1946.  Service records show that the veteran was awarded the 
Purple Heart.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California, (the RO).  An October 1995 rating decision denied 
entitlement to increased ratings for the service-connected 
residuals of the shell fragment wounds to the right thigh, 
buttock, calf, and foot.  In a November 1996 rating decision, 
service connection was established for sciatic nerve 
impairment.  A 60 percent disability evaluation was assigned 
from May 11, 1995.  

In a Substantive Appeal (VA Form 9) dated in July 1997, the 
veteran requested a personal hearing before a member of the 
Board at the RO.  In July 1999, the veteran withdrew his 
request for a travel board hearing and requested the RO to 
send his appeal directly to the Board. 


FINDINGS OF FACT

1.  The service-connected sciatic nerve impairment is 
principally manifested by complaints of radiating pain from 
the right hip to the foot and weakness in the right lower 
extremity and objective findings of numbness of the right 
thigh, paresthesia in the right lateral foot, decreased 
sensation in the distribution of the right L5-S1, atrophy of 
the muscles enervated by the sciatic nerve, and diminished 
right ankle jerk, which is productive of severe disability; 
there is no evidence of complete paralysis of the sciatic 
nerve or loss of active movement of the muscles below the 
knee.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to rating the 
service-connected sciatic nerve impairment.  

3.  The service-connected residuals of the shrapnel wound of 
the right calf and foot (Muscle Groups X and XI) are 
principally manifested by pain with motion of the right lower 
extremity and objective findings of mild atrophy of the 
muscles of the anterior and posterior tibial muscles, mild to 
moderate atrophy of the intrinsic muscles of the right foot, 
weakness of the plantar flexors, moderate antalgic gait, mild 
foot drop, distal weakness in the right lower extremity which 
is productive of moderately-severe muscle injury. 

4.  The service-connected residuals of shrapnel wound to the 
right buttock and thigh (Muscle Groups XVII and XIII) are 
principally manifested by complaints of pain in the right 
buttock and weakness in the right lower extremity, a retained 
foreign body in the right buttock, pain with hip flexion, 
limitation of motion of the hip, moderate atrophy of the 
gluteus maximus muscle mass, mild atrophy of the quadriceps, 
mild atrophy of the medial and lateral hamstrings, moderate 
antalgic gait, and a decrease in the subcutaneous tissue in 
the buttock, which is productive of severe muscle injury.  

5.  The scar of the right buttock, which is a residual of the 
shell fragment wound to the right buttock, is tender and 
painful upon objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for sciatic nerve impairment have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (1999). 

2.  An extraschedular disability rating for the service-
connected sciatic nerve impairment is not warranted.  38 
C.F.R. § 3.321(b) (1999).

3.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a shrapnel wound to the right 
calf and foot (Muscle Groups X and XI) have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.55, 
4.56, 4.73, Diagnostic Code 5310 (1999).   

4.  The criteria for a 50 percent disability evaluation for 
the residuals of a shrapnel wound to the right buttock and 
thigh (Muscle Groups XVII and XIII) have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.55, 
4.56, 4.73 Diagnostic Code 5317 (1999). 

5.  The criteria for a 10 percent evaluation for a scar of 
the right buttock as a residual of a shell fragment wound to 
the right buttock have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased ratings 
for his service-connected residuals of the shell fragment 
wound to the right lower extremity and sciatic nerve 
impairment.  In the interest of clarity, after reviewing the 
generally applicable law and regulations, the Board will 
discuss the issues on appeal and render a decision.

Pertinent Law and Regulations

Rating criteria - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  See Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

1.  Increased rating for sciatic nerve impairment

Pertinent law and regulations

The veteran's service-connected sciatic nerve impairment is 
rated under Diagnostic Code 5293, intervertebral disc 
syndrome.  Under Diagnostic Code 5293, a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(1999). 

Under Diagnostic Code 8520, the rating for paralysis of the 
sciatic nerve hinges upon whether such paralysis is complete 
or incomplete.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve when the foot dangles 
and drops, and there is no active movement possible of the 
muscles below the knee; and flexion of the knee is weakened 
or (very rarely) lost.  For incomplete paralysis, the level 
of disability is rated based upon determinations of mild, 
moderate, moderately severe, or severe impairment.  A 60 
percent disability rating is assigned for incomplete 
paralysis of the sciatic nerve with severe impairment and 
marked muscular atrophy; 40 percent disability rating for 
moderately severe incomplete paralysis; a 20 percent 
evaluation is warranted for moderate; a 10 percent evaluation 
is warranted for mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999). 

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. § 
4.124a (1999). 

Factual Background

Service medical records indicate that on December 24, 1944, 
the veteran sustained multiple penetrating shell fragment 
wounds to the right buttock, right thigh, right calf, and 
right foot while in combat.  An October 1945 neurological 
consultation report reflects a tentative diagnosis of 
neuropathy, traumatic, probably irritation to nerve root S-2.  
A January 1946 hospital record indicates that the veteran 
sustained incomplete nerve paralysis of the sural lateral 
plantar and internal portion of the superficial branch of the 
peroneal nerve on the right.  The injury was manifested by 
diminished sensation in the area of supply of the nerve.  A 
January 1946 peripheral nerve examination revealed partial 
paralysis of the sciatic nerve on the right, mainly sensory.  

There is no pertinent medical evidence for many years.  

An April 1994 electromyography (EMG) revealed possible active 
and chronic right motor radiculopathy involving L5 on S1 
root.  

An August 1995 VA examination report indicates that the 
veteran had complaints of steady pain from the right hip to 
the right foot since 1946.  He also had numbness of the right 
inner thigh and right lateral foot.  Examination revealed 
mild muscle atrophy of the right calf, with measurement of 
the mid calf on the right 14.5 inches compared to 15 inches 
on the left.  Ankle extension and flexion were fair.  The 
diagnosis, in pertinent part, was sciatic neuropathy on the 
right, numbness of the right thigh, and paresthesia at the 
right lateral foot. 

A January 1996 VA peripheral nerve examination report 
indicates that the veteran walked with a limp.  He used a 
cane.  Examination revealed range of motion of the knees and 
ankles.  Deep tendon reflex of the right knee was absent.  
Deep tendon reflexes of the ankles were intact. The examiner 
indicated that the veteran had a classic L4/L5 radiculopathy 
of both combined sensory and motor type secondary to the 
shrapnel wound.    

A January 1997 VA neurological examination report revealed 
that the veteran had a moderate gait antalgia when 
ambulating.  There was an associated mild right foot drop 
with poor take-off secondary to the weakness in the right 
foot plantar flexors.  The veteran could not toe, heel or 
tandem walk due to weakness in the right lower extremity.  
The veteran stated that he tended to drag his right leg when 
he walked.  There was mild atrophy of the anterior and 
posterior tibial muscles and mild to moderate atrophy of the 
intrinsic muscles of the foot.  The veteran had decreased 
sensation to pin and soft touch in the distribution of the 
right L5-S1 root.  Knee jerks were 2/4; right ankle jerk was 
absent.  The impression was history of shrapnel wound to the 
right lower extremity with associated sciatic nerve injury.  
The examiner indicated that the shrapnel wound in the area of 
the buttock appeared to be associated with significant 
sciatic neuropathy.  The examiner stated that there were 
objective findings of atrophy of the muscles enervated by the 
right sciatic nerve, some atrophy in the right quadriceps, 
right leg weakness, physiological sensory loss in the right 
L5-S1 root, and hyporeflexia in the right ankle jerk. 

A December 1997 VA general medical examination report 
revealed that the veteran had motor strength of 5/5 in both 
lower extremities.  He was able to flex his knee to 
approximately 90 degrees, and extend to zero degrees.  The 
examiner indicated that there was no sign of sciatic or 
muscle atrophy of the right lower extremity.  The diagnosis, 
in pertinent part, was multilevel radiculopathy in both lower 
extremities of unclear etiology.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of 60 
percent for sciatic nerve impairment is well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).   

Since this claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in August 1995, January 1996, 
January 1997 and December 1997 and has had a full opportunity 
to present evidence and argument in support of this claim.  
There is no indication that any evidence which would be 
significant to an informed decision in this case have not 
been obtained.  The Board therefore finds that all facts that 
are relevant to this issue have been properly developed and 
there is no need to remand this case for additional 
evidentiary or procedural development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

The veteran's service-connected sciatic nerve impairment is 
currently rated by the RO as 60 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's sciatic nerve impairment 
is more consistent with the application of Diagnostic Code 
8520, paralysis of the sciatic nerve, and that diagnostic 
code is the most appropriate.  The pertinent diagnosis 
appears to be that of sciatic nerve injury sustained during 
World War II.  There is no evidence of lumbar disc disease.  
As indicated above, the veteran's disability is manifested 
principally by sciatic neuropathy on the right, constant pain 
in the right sacroiliac region which radiates in the 
distribution of the sciatic nerve to the right lower 
extremity, constant paresthesia in the distribution of the 
right sciatic nerve, and atrophy of the muscles enervated by 
the right sciatic nerve.  The Board also notes that the 
service medical records indicate that incomplete paralysis to 
the sciatic nerve was diagnosed soon after the shell fragment 
wound was incurred.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
8520.  The Board finds that the veteran's service-connected 
impairment of the sciatic nerve is most appropriately 
evaluated under Diagnostic Code 8520, and has not identified 
a diagnostic code which is more appropriate.  

Moreover, even if all else were equal (and as indicated above 
the Board finds that rating under Diagnostic Code 8520 is 
more appropriate), the highest rating available under 
Diagnostic Code 5293 is the currently assigned 60 percent, 
while under Diagnostic Code 8520 an 80 percent rating is 
potentially available.

Rating under Diagnostic Code 8520

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence is against a disability 
evaluation in excess of 60 percent for the service-connected 
sciatic nerve impairment under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

Under Diagnostic Code 8520, in order to warrant a disability 
evaluation of 80 percent, the veteran's sciatic nerve 
impairment would have to be demonstrated by complete 
paralysis, with evidence that no active movement is possible 
of the muscles below the knee; evidence that flexion of the 
knee is weakened or (very rarely) lost, and evidence that the 
foot dangles and drops.

There are no objective findings of complete paralysis of the 
sciatic nerve on the right or loss of active motion of the 
muscles below the knee.  Flexion of the knee was not lost.  
The veteran was able to ambulate, although he limped and had 
to use a cane.  He was able to flex his right knee and move 
his right ankle.  

Although mild foot drop has been identified, as will be 
discussed in greater detail below this has been associated by 
examining physicians with the service-connected shell 
fragment wounds of the right calf and foot, not with the 
sciatic nerve injury.   

In short, there is no objective evidence of complete 
paralysis of the sciatic nerve, and the appellant has 
identified no such evidence in support of his claim for an 
increased disability rating.  Although it is clear that there 
are considerable deficits in the right lower extremity, such 
as atrophy of the muscles enervated by the sciatic nerve and 
weakness and numbness of the inner right thigh, there is no 
evidence of complete paralysis and encompasses pathology 
which is contemplated by the assignment of a 60 percent 
disability rating.  The medical evidence of record makes it 
clear that the veteran was still has active movement of the 
muscles of his lower right extremity.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 60 percent for the 
veteran's service connected sciatic nerve impairment, because 
the evidence does not demonstrate that the veteran's 
disabilities are manifested by complete paralysis in the 
lower right extremity with loss of active movement of the 
muscles below the knee and weakened knee flexion.  The 
veteran can walk, albeit with difficulty. 

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 60 
percent is not warranted for the service connected sciatic 
nerve impairment under Diagnostic Code 8520, for the reasons 
discussed above.  To this extent, the benefits sought on 
appeal are denied.  

Fenderson considerations

The veteran's service-connected sciatic nerve impairment has 
been rated as 60 percent disabling effective from May 11, 
1995.  In Fenderson v. West, supra, it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  "Staged" ratings were 
also for consideration in such cases.  See 38 C.F.R. § 3.400 
(1999).

In this case, the Board has not identified any evidence which 
supports the proposition that a disability rating in excess 
of 60 percent may be assigned at any time.  As discussed 
above, there is no evidence of complete paralysis of the 
sciatic nerve, nor has there been in the past.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the January 
1998 rating decision and the August 1998 Supplemental 
Statement of the Case, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the sciatic nerve impairment.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The veteran's service-connected sciatic nerve impairment has 
been discussed in detail above.  There is no indication that 
the veteran has been hospitalized for the sciatic nerve 
impairment, although there is evidence that the veteran had 
received treatment for this disability, including treatment 
at a pain clinic.  The veteran, who is 81 years of age, last 
worked in 1989 as an assembly foreman.  There is no evidence 
that the sciatic nerve disability, alone, causes marked 
interference with employment.  Review of the record reveals 
that in January 1998, a total rating based upon individual 
unemployability due to service-connected disabilities was 
granted.  That award was based upon consideration of all of 
the veteran's service-connected disabilities, not solely the 
service-connected sciatic nerve impairment.  

The Board has no reason to doubt that the veteran's sciatic 
nerve impairment causes him pain and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the sciatic nerve impairment.  

2.  Increased ratings for residuals of shell fragment wounds 
of the right calf and foot (Muscle Groups X and XI)

Pertinent law and regulations

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Codes 5310, 5311, 5313 
or 5317.  

The revised provisions of 38 C.F.R. § 4.55 (1999) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55 
(1999).

The revised provisions of §4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  

The veteran's service-connected residuals of the shell 
fragment wound to the right calf and foot (Muscle Groups X 
and XI) is currently assigned a 20 percent evaluation under 
Diagnostic Code 5310, impairment of Muscle Group X, which 
includes the intrinsic muscles of the foot, such as 1) flexor 
digitorum brevis; 2) abductor hallucis; 3) abductor digiti 
minimi; 4) quadratus plantae; 5) lumbricales; 6) flexor 
hallucis brevis; 7) adductor hallucis; 8) flexor digiti 
minimi brevis; 9) dorsal and plantar interossei.  The 
functions affected by these muscles include movement of the 
forefoot and toes; and propulsion thrust in walking.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 20 percent evaluation is assigned for moderately severe 
disability, and a 30 percent evaluation is assigned for 
severe disability of Muscle Group X.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.  

Diagnostic Code 5311, impairment of Muscle Group XI, includes 
the posterior and lateral crural muscles and muscles of the 
calf, including the triceps surae (gastrocnemius and soleus); 
tibialis posterior; peroneus longus; peroneus brevis; flexor 
hallucis longus; flexor digitorum longus; popliteus; and 
plantaris.  The function of this muscle group is for 
propulsion, plantar flexion of the foot; stabilization of the 
arch; flexion of the toes; and flexion of the knee.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 20 percent evaluation is assigned for moderately severe 
disability, and a 30 percent evaluation is assigned for 
severe disability of Muscle Group XI.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1999).  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that a rating for scars is based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999). 

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  See 
38 C.F.R. § 3.25 (1999); Esteban, 6 Vet. App. at 261.  Thus, 
where manifestations such as symptomatic scarring, bone or 
joint deformity or limitation of motion, and/or nerve 
involvement are present, VA must assess whether such are, in 
fact, separately compensable. 

Factual Background

Service medical records indicate that the veteran sustained 
multiple penetrating shell fragment wounds, including to the 
right calf and right foot, in combat in December 1944.  

Hospital records dated in January 1946 indicate that the 
veteran had perforating injury to the foot with an entrance 
wound on the lateral aspect at the base of the middle toe and 
an exit wound in the mid plantar aspect of the foot.  He had 
a perforating wound to the calf with an entrance wound on the 
posterior lateral aspect and the exit wound at the posterior 
aspect.  The veteran had complaints of numbness to the 
lateral aspect of the right foot dorsally and on the lateral 
aspect of the plantar surface.  There was no bone 
involvement.  X-ray examination of the right leg and foot 
were unremarkable.  The veteran had complaints of pain in the 
right foot.   

An August 1995 VA examination report reveals that the veteran 
had complaints of steady pain from the right hip to the right 
foot.  He was unable to walk further than a quarter of a 
mile.  Examination revealed mild muscle atrophy of the right 
calf.  The right mid-calf measured 14.5 inches as compared to 
15 inches on the left side.  The scar on the right calf was 
nontender.  There was no evidence of damage to the tendons, 
bone, or joints.  Palpation to the right foot wound caused 
tingling in the right lateral foot area.  Knee flexion was 
good with pain.  Knee extension was fair with pain.  Ankle 
flexion and extension were fair.  The diagnosis, in pertinent 
part, was shrapnel wounds to the right calf and right foot.  

A January 1996 VA peripheral nerves examination report 
indicates that the veteran had marked unsteadiness of the 
right lower extremity which required the use of a cane.  
Examination revealed that normal range of motion of the knees 
and ankles.   

A January 1997 VA neurological examination report indicates 
that the veteran reported his right leg was weak and it gave 
out and caused him to fall.  The veteran had a moderate 
antalgia gait when ambulating.  He had associated mild foot 
drop with poor take-off secondary to weakness in the right 
foot plantar flexors.  Because of the distal weakness in the 
lower extremity, the veteran could not toe heel or tandem 
walk.  There was mild atrophy in the anterior and posterior 
tibial muscles and mild to moderate atrophy in the intrinsic 
foot muscles.  The anterior and posterior tibials were 4+/5.  
Foot dorsiflexors were 4+/5.  Right knee jerk was 2/4 and 
symmetrical.  The right ankle jerk was absent.  The 
impression was history of shrapnel wounds to the right lower 
extremity with associated sciatic nerve injury.  

A December 1997 VA examination report indicates that motor 
strength of the veteran's lower extremity was 5/5.  The 
veteran complained of pain with range of motion of the right 
lower extremity.  He was able to flex his knee to 
approximately 90 degrees and extend to zero degrees.  There 
was no evidence of muscle atrophy on the right lower 
extremity.  The diagnosis, in pertinent part, was status post 
multiple shrapnel injuries to the right lower extremity in 
1944.    

Analysis

Initial Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right calf and foot is well grounded.  
When a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  

Because the veteran has been provided with VA examinations in 
August 1995, January 1996, January 1997, and December 1997, 
and has had a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that pertinent evidence exists which has not been obtained.  
The Board finds that all facts that are relevant to this 
issue have been properly developed.

Discussion

The veteran is seeking an increased rating for his service-
connected residuals of shell fragment wound to the right calf 
and foot, with injury to Muscle Groups X and XI, which are 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5310.  

The Board finds that the veteran's service-connected 
residuals of a shell fragment wound of the right calf and 
foot are most consistent with the application of Diagnostic 
Code 5310, impairment of Muscle Group X, and that diagnostic 
code is the most appropriate.  As indicated above, service 
medical records show that the veteran sustained soft tissue 
injuries to the right calf and right foot after incurring a 
shell fragment wounds to those areas.  The veteran's 
disability is manifested principally by injuries to the 
muscles of the right calf and foot, pain with motion, and 
weakness of the right lower extremity.  Such symptoms are 
consistent with the rating criteria found in Diagnostic Code 
5310.  The Board finds that the veteran's service-connected 
residuals of the shell fragment wound to the right foot and 
calf is most appropriately evaluated under Diagnostic Code 
5310, and has not identified a diagnostic code which is more 
appropriate.  

Rating Under Diagnostic Code 5310

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5310.  The evidence of record shows that the 
veteran sustained through and through shell fragment wounds 
to the right calf and foot.  The veteran underwent prolonged 
hospitalization and treatment for the wounds in service.  The 
medical evidence shows that since 1995 the veteran has had 
complaints of pain and weakness of the right lower extremity.  
He has a moderate antalgic gait when ambulating and marked 
unsteadiness of the right lower extremity.  He used a cane.  
The medical evidence shows that the veteran has mild foot 
drop with poor take-off secondary to weakness in the right 
plantar flexors.  The evidence of record shows that the 
veteran had mild atrophy of the anterior and posterior tibial 
muscles and mild to moderate atrophy of the intrinsic foot 
muscles.  The Board finds these findings to be consistent 
with the criteria for a moderately-severe injury under 
38 C.F.R. § 4.56, which is an injury resulting from a through 
and through wound with hospitalization for a prolonged period 
of time, objective evidence of and entrance and exit scar, 
and tests of strength and endurance compared with the sound 
side demonstrate positive evidence of impairment.  

The Board finds that the medical evidence does not reflect 
the objective findings consistent with a "severe" muscle 
injury.  See 38 C.F.R. § 4.56(c) (1999).  Specifically, there 
is no objective evidence of ragged or depressed scars or 
adherent scars on the right calf or foot or intermuscular 
binding or scarring.  There is no objective evidence of loss 
of deep fascia or muscle substance or soft flabby muscles in 
the wound areas.  There was no objective evidence that the 
muscles hardened or swelled abnormally in contraction.  Tests 
of strength did not reveal severe impairment.  For instance, 
the January 1997 VA examination report indicates that 
strength testing of the muscles of the right calf and foot 
were 4+/5.  Strength testing in the right lower extremity was 
5/5 in December 1997.  

The Board also notes that the symptomatology of the right 
calf and foot muscle injuries have consistently been 
characterized by examining physicians as mild to moderate.  
Although all evidence must be considered, such evaluations by 
trained professionals in a clinical setting carry great 
weight of probative value.

Overall, the Board finds that the veteran's service-connected 
residuals of a shell fragment wound to the right calf and 
foot are appropriately characterized as a "moderately 
severe" muscle injury under the applicable criteria.  The 
Board finds that the preponderance of the competent and 
probative evidence is against a higher rating of 30 percent 
under Diagnostic Code 5310 for the veteran's service-
connected residuals of a shell fragment wound to the right 
calf and foot because the objective findings are not 
consistent with those required for a severe muscle injury.  
See 38 C.F.R. § 4.56(c) (1999). 

Potential application of other diagnostic codes

The Board has also considered whether the veteran's residuals 
of a shell fragment wound to the right calf and foot should 
be rated, in the alternative, under Diagnostic Code 5284, 
other foot injuries.  A higher disability evaluation is 
possible under this Diagnostic Code.  Under Diagnostic Code 
5284, a 30 percent evaluation is warranted for a severe foot 
injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  
Review of the record reveals, however, that the medical 
evidence of record establishes that the veteran's right foot 
disability more closely approximates moderate disability.  
The medical evidence shows that the right foot symptomatology 
has been characterized by physicians as mild to moderate.  
Specifically, there has been identified mild to moderate 
atrophy of the intrinsics of the right foot and slight 
weakness of the foot muscles.  Thus, the Board finds that 
overall, the symptomatology more closely approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 
5284.  A higher disability evaluation is not warranted under 
this diagnostic code.   

Esteban Considerations

The evidence of record shows that the veteran has sustained 
muscle injury to Muscle Group XI in addition to Muscle Group 
X.  The Board has considered whether a separate disability 
rating is warranted pursuant to Diagnostic Code 5311.  See 
Esteban, 6 Vet. App. at 262.  

Diagnostic Code 5311 indicates that the function of Muscle 
Group XI is for propulsion, plantar flexion of the foot, 
stabilization of the arch flexion of the toes, and flexion of 
the knee.  The Board notes that the 20 percent evaluation 
assigned under Diagnostic Code 5310 contemplates impairment 
of the forefoot and propulsion.  Thus, the Board finds that 
the veteran is being compensated for impairment of propulsion 
of the foot, which is the primary symptom due to the injury 
to Muscle Groups X and XI.  To assign an additional 
disability evaluation for this symptomatology under 
Diagnostic Code 5311, in addition to the disability 
evaluation assigned under Diagnostic Code 5310, would be 
duplicative, and this is prohibited.  See 38 C.F.R. § 4.14, 
Esteban, supra.  

The evidence of record shows that the veteran has sustained 
muscle injury to Muscle Group XI and this muscle group 
affects flexion of the knee.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  There is medical evidence of 
limitation of flexion of the right knee.  However, the Board 
notes that as discussed above, a 60 percent evaluation is 
assigned for sciatic nerve impairment under Diagnostic Code 
8520.  The criteria under this diagnostic code contemplates 
weakened or lost flexion of the knee.  Thus, the Board finds 
that the veteran is already compensated for such 
symptomatology.  

As noted above, the medical evidence of record has revealed 
the presence of scars on the veteran's right calf and right 
foot as a result of the shell fragment wounds incurred in 
service.  The Board has considered whether separate 
disability ratings are warranted pursuant to Diagnostic Codes 
7803, 7804, or 7805.  See Esteban, 6 Vet. App. at 262.  
However, the VA examinations revealed that the veteran's 
scars are nontender and well healed.  There is no evidence of 
swelling, ulceration, or depression.  The Board finds that 
the preponderance of the evidence is against the assignment 
of a separate disability rating for the veteran's right calf 
and right foot scars pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805. 

In summary, the Board finds that the veteran's service-
connected residuals of a shell fragment wound to the right 
calf and foot is most appropriately rated under Diagnostic 
Code 5310.  The 20 percent evaluation which is assigned under 
this Diagnostic Code contemplates all of the symptomatology 
due to the service-connected residuals of the shell fragment 
wound to the right calf and foot.  Separate or additional 
disability evaluations under other diagnostic codes are not 
warranted.

DeLuca Considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 20 percent evaluation is 
assigned under Diagnostic Code 5310, and this diagnostic code 
contemplates loss of motion of the foot and lower leg.  

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
weakness of the right lower extremity due to the residuals of 
the shell fragment wound to the right calf and foot.  There 
is objective evidence of atrophy of the muscles of the calf 
and foot as well as evidence of weakness of the muscles of 
the right calf and foot.  The Board notes, however, that the 
disability evaluation under Diagnostic Code 5310 contemplates 
injury to the muscles of the right foot and calf, including 
loss of power, weakness, fatigue, and impairment of motion.  
The Board further points out that the 20 percent rating under 
Diagnostic Code 5310 and 38 C.F.R. § 4.56 contemplates the 
moderately-severe impairment caused by the residuals of the 
shell fragment wound to the right calf and foot.  See 
38 C.F.R. § 4.56.  The Board therefore concludes that the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 would be duplicative 
of the schedular rating and would thus constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (1999).

Conclusion

In summary, and for the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation in excess of 20 percent for the 
veteran's service-connected residuals of a shell fragment 
wound to the right calf and foot with injury to Muscle Groups 
X and XI, for the reasons described above.  The benefit 
sought on appeal is accordingly denied. 

3.  Increased rating for residuals of a shrapnel wound to the 
right buttocks and thigh (Muscle Groups XVII and XIII)

Pertinent law and regulations

The veteran's service-connected residuals of shell fragment 
wound to the right buttock and thigh (Muscle Groups XVII and 
XIII) is currently assigned a 40 percent evaluation under 
Diagnostic Code 5313, impairment of Muscle Group XIII, which 
includes the posterior thigh group, hamstring complex of 2-
joint muscles (biceps femoris, semimembranosus, 
semitendinosus), whose functions include extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and knee and extension of hip 
and knee by belt-over-pulley action at the knee joint.  Under 
the provisions of Diagnostic Code 5313, a noncompensable 
rating is assigned for slight muscle injury, a 10 percent 
rating is assigned for moderate muscle injury, a 30 percent 
rating is warranted for moderately severe muscle injury, and 
a 40 percent evaluation is warranted for severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

Diagnostic Code 5317, impairment to Muscle Group XVII, 
includes the muscles of the pelvic girdle group (Gluteus 
maximus; gluteus medius; gluteus minimus).  The function of 
this muscle group include extension of hip, abduction of 
thigh, elevation of opposite side of pelvis, tension of 
fascia lata and iliotibial (Maissiat's) band, acting with XIV 
in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia.  A noncompensable 
evaluation is assigned for slight impairment, a 20 percent 
evaluation is assigned for moderate impairment, a 40 percent 
disabling is assigned for moderately severe impairment, and a 
50 percent evaluation is assigned for severe impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5317 (1999). 

Factual Background

Service medical records indicate that the veteran sustained 
multiple penetrating shell fragment wounds to the right 
buttock and right thigh in combat on December 24, 1944.  The 
veteran was hospitalized and underwent prolonged treatment 
for the wounds from December 1994 to January 1946.  A 
September 1945 service medical record indicates that X-ray 
examination revealed a solid object about the size of a 
quarter in the right side of the hollow of the pelvis to the 
right of the last sacral segment.  A January 1946 hospital 
record indicates that the veteran had penetrating wound in 
the right buttock behind the greater trochanter and a 
penetrating wound of the mid thigh just above the popliteal 
fossa.  The retained foreign body in the right buttock was 
symptomatic and was manifested by pain.  Strength in the 
right lower extremity was 80 percent.  There was a scar over 
the right buttock posteriorly at a level approximately 2 
inches below the greater trochanter and a scar at the upper 
portion of the right popliteal fossa. 

A July 1994 VA X-ray examination of the pelvis revealed mild 
degenerative changes at both hip joints.  

An August 1995 VA examination report indicates that the 
veteran had pain with flexion of the hip.  There was weakness 
of the right lower extremity which sometimes caused the 
veteran to fall.  He needed assistance for standing from a 
seated position.  There was evidence of muscle penetration by 
the shrapnel of the right buttock and right posterior lower 
thigh.  The right buttock scar was healed; it was tender to 
palpation, with pain shooting down to the right lateral foot.  
The right posterior thigh scar was nontender.  There was no 
evidence of damage to the tendons or to the bones.  Hip 
flexion and extension was good.  Knee flexion was good with 
pain.  Knee extension was fair with pain.  The diagnosis, in 
pertinent part, was shrapnel wound to the right buttock, 
thigh, right calf, and right foot.   

A January 1996 VA peripheral nerves examination report 
indicates that the veteran was unable to passively or 
actively flex the right hip with the leg extended to more 
than 20 degrees from the horizontal without experiencing pain 
in the lumbosacral spine area.  External and internal 
rotation of the hip was reduced to 70 percent of the left 
side.  Flexion and extension of the knee joints was normal.  
There was evidence of loss and atrophy of the gluteus maximus 
muscle mass.  There was a marked reduction in the right 
quadriceps in the iliopsoas muscle   The right iliopsoas 
quadriceps and vastus lateralis muscle function of the right 
leg were each reduced to that of 40 percent on the left, 
which indicated a significant loss of motor function in 
consequence of the shrapnel wound.    
 
A January 1997 VA examination report reveals that the veteran 
had a moderate antalgic gait.  There was normal tone in the 
lower extremities.  No fasciculation was noted.  There was 
moderate atrophy of the gluteus maximus muscle.  There was 
mild atrophy of the quadriceps and medial and lateral 
hamstrings.  Right lower extremity strength was 4+/5 in the 
quadriceps and 4/5 in the hamstrings.  The examiner indicated 
that the buttock wound was associated with significant 
sciatic neuropathy and over the past seven or so years, the 
veteran's condition deteriorated.  The veteran's subject 
complaints included right leg weakness, constant pain in the 
sacroiliac region, and poor balance.  The examiner stated 
that there was objective evidence of atrophy in the right 
quadriceps related to a disuse phenomenon and right leg 
weakness; the veteran had difficulty ambulating.   

A December 1997 VA examination report reveals that the 
veteran was very tender to even light palpation over the 
right buttock scar.  Motor strength was 5/5 in both lower 
extremities.  He complained of pain with range of motion 
testing of the right lower extremity, including flexion and 
extension of the hips and knees.  He was able to flex his 
right knee to 90 degrees, and extend to zero degrees.  There 
was no swelling of the knee and no ligamentous laxity.  The 
veteran was able to flex his hip to approximately 60 degrees 
with pain.  He was unable to cross his legs due to pain.  
There were no signs of sciatica.  There was no evidence of 
muscle atrophy of the lower extremity.  X-ray examination of 
the right hip revealed osteoporosis.  The diagnosis, in 
pertinent part, was status post multiple shrapnel injuries to 
the right lower extremity and evidence of multiple level 
radiculopathy in the lower extremities of unclear etiology.     

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right thigh and buttock is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Bruce. supra; Proscelle, supra.  The Board finds that 
all facts that are relevant to this issue have been properly 
developed and the VA statutory duty to assist the veteran in 
the development of his claim has been fulfilled as to this 
issue.

Discussion

The veteran is seeking an increased rating for his service-
connected residuals of shell fragment wound to the right 
thigh and buttock with injury to Muscle Groups XVII and XIII, 
which are currently evaluated as 40 percent disabling under 
Diagnostic Code 5313.  A 40 percent evaluation is currently 
assigned to the service-connected residuals of a shell 
fragment wound to the right buttock and thigh under 
Diagnostic Code 5313.  This is the highest schedular 
evaluation possible under this diagnostic code.  See 
38 C.F.R. § 4.73, Diagnostic Code 5313.

For the reasons discussed below, the Board finds that the 
veteran's residuals of a shell fragment wound of the right 
buttock and thigh are most appropriately rated under 
Diagnostic Code 5317, impairment to Muscle Group XVII.  There 
is evidence of muscle injury to Muscle Group XVII.  The 
evidence of record further shows that the veteran's residuals 
of the shell fragment wound to the right buttock and thigh 
are manifested principally by atrophy of the muscles of the 
thigh and buttock, pain on motion, weakness, and impairment 
of hip flexion.  Such symptoms are consistent with the rating 
criteria found in Diagnostic Code 5317.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5317, a 50 percent is 
assigned for severe muscle injury.  In applying the law to 
the existing facts, the Board finds that the50 percent 
evaluation is warranted under Diagnostic Code 5317.  The 
evidence of record shows that the veteran sustained 
penetrating shell fragment wounds to the right thigh and 
buttock.  The veteran underwent extensive debridement and 
prolonged hospitalization for the wounds.  Service medical 
records indicate that the veteran had a retained foreign body 
in his right buttock.  Presently, there is objective evidence 
of loss and moderate atrophy of the right gluteus maximus 
muscle and a decrease in subcutaneous tissue in that area.  
There is evidence of severe limitation of flexion of the 
right hip and significant loss of motor function of the right 
quadriceps muscles.  Thus, the Board finds that these 
findings establish severe muscle impairment of Muscle Group 
XVII, based upon the findings of visible or measurable muscle 
atrophy, atrophy of muscle groups not in the track of the 
missile, and atrophy of an entire muscle following the 
piercing by a projectile.  See 38 C.F.R. § 4.56.  The Board 
also finds that there are objective findings of severe 
impairment of the right hip due to the shell fragment wound, 
specifically severe impairment of flexion of the right hip.   

For these reasons, the Board finds that the competent and 
probative evidence supports the assignment of a 50 percent 
evaluation under Diagnostic Code 5317 for severe muscle 
injury to Muscle Group XVII.  

Esteban Considerations

The evidence of record shows that the veteran has sustained 
muscle injury to Muscle Group XIII in addition to Muscle 
Group XVII.  The Board has considered whether the 50 percent 
rating under Diagnostic Code 5317 should be assigned as a 
separate disability rating in addition to, rather than in 
place of, the rating under Diagnostic Code 5313.  See 
Esteban, 6 Vet. App. at 262.  The 50 percent evaluation 
assigned under Diagnostic Code 5313 contemplates extension 
and flexion of the hip.  To assign an additional disability 
evaluation for this symptomatology under Diagnostic Code 5313 
would be duplicative, and this is prohibited.  See 38 C.F.R. 
§ 4.14, Esteban, supra.

The evidence of record shows that the veteran has sustained 
muscle injury to Muscle Group XIII and this muscle group 
affects flexion of the knee.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313.  There is medical evidence of 
limitation of flexion of the right knee.  However, a 60 
percent evaluation is assigned for sciatic nerve impairment 
under Diagnostic Code 8520.  The criteria under this 
diagnostic code contemplates weakened or lost flexion of the 
knee.  Thus, the Board finds that the veteran is already 
compensated for this symptomatology.  

The medical evidence of record has revealed the presence of 
scars on the veteran's right thigh and buttock as a result of 
his service-connected shell fragment wounds.  The Board has 
considered whether separate disability ratings are warranted 
pursuant to Diagnostic Codes 7803, 7804, or 7805.  See 
Esteban, 6 Vet. App. at 262.  After carefully considering the 
matter, the Board finds that a 10 percent evaluation is 
warranted under Diagnostic Code 7804 for the scar of the 
right buttock, since there is objective evidence of 
tenderness and pain upon objective demonstration.  The August 
1995 and the December 1997 VA examination reports indicate 
that there was tenderness and pain to palpation of the right 
buttock scar.  Thus, a separate10 percent evaluation is 
appropriate under Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

A separate disability evaluation is not warranted for the 
scar of the right thigh.  The VA examination reports indicate 
that the right thigh scar was well-healed and nontender.  
There is no evidence of swelling, ulceration, or depression.  
Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a separate disability 
rating for the scar of the right thigh as a residuals of the 
shell fragment wound.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805. 

DeLuca Considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 50 percent evaluation is 
assigned under Diagnostic Code 5317, and this diagnostic code 
contemplates loss of motion of the hip.  

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
weakness of the right lower extremity due to the residuals of 
the shell fragment wound to the right buttock and thigh.  
There is objective evidence of atrophy of the muscles of the 
thigh and buttock and there is evidence of weakness of the 
quadriceps and hamstrings.  The Board notes, however, that 
Diagnostic Code 5317 contemplates injury to the muscles of 
the right thigh and buttock, including loss of power, 
weakness, fatigue, and impairment of motion.  The Board 
points out that the 50 percent rating under Diagnostic Code 
5317 contemplates the severe impairment caused by the 
residuals of the shell fragment wound to the right thigh and 
buttock.  The Board therefore concludes that the identified 
symptomatology is adequately rated as part of the residuals 
of a shell fragment wound to the right buttock and thigh and 
that the assignment of an additional disability rating under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 would constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (1999).


Conclusion

In summary, and for the reasons and bases stated above, the 
Board finds that the evidence supports a 50 percent 
disability evaluation under Diagnostic Code 5317 for the 
veteran's service-connected residuals of a shell fragment 
wound to the right thigh and buttock with injury to Muscle 
Groups XVII and XIII, for the reasons described above.  The 
Board also finds that the evidence supports the assignment of 
a 10 percent evaluation under Diagnostic Code 7804 for the 
scar of the right buttock.  To this extent, the benefits 
sought on appeal are granted.  

ORDER

Entitlement to an increased disability evaluation for sciatic 
nerve impairment, including on an extraschedular basis, is 
denied.  

Entitlement to an increased evaluation for shell fragment 
wounds to the right calf and foot involving injury to Muscle 
Groups X and XI is denied.  

Entitlement to a 50 percent disability evaluation for shell 
fragment wound to the right buttock and thigh involving 
injury to Muscle Groups XVII and XIII is granted, subject to 
controlling regulations governing the payment of monetary 
awards.

Entitlement to a separate 10 percent disability evaluation 
for a scar of the right buttock as a residual of the shell 
fragment wound to the right buttock is granted, subject to 
controlling regulations governing the payment of monetary 
awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

